



Exhibit 10.24




AXOVANT SCIENCES, INC.
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of February 13,
2018, by and between Pavan Cheruvu (the “Executive”) and Axovant Sciences, Inc.
(the “Company”).
RECITALS
A.    The Company desires the association and services of the Executive and his
skills, abilities, background and knowledge, and is willing to engage the
Executive’s services on the terms and conditions set forth in this Agreement.
B.    The Executive desires to be in the employ of the Company, and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.
C.    This Agreement supersedes any and all prior and contemporaneous oral or
written employment agreements or arrangements between the Executive and the
Company or any predecessor thereof.


AGREEMENT
In consideration of the foregoing, the parties agree as follows:
1.EMPLOYMENT BY THE COMPANY.


1.1 Position; Duties. Subject to the terms and conditions of this Agreement, the
Executive shall hold the position of Chief Executive Officer. In this position,
the Executive will have the duties and authorities normally associated with a
chief executive officer of a company. The Executive will report to, and be
subject to the direction of, the Board of Directors of the Company (the
“Board”). The Executive shall devote the Executive’s full business energies,
interest, abilities and productive time to the proper and efficient performance
of the Executive’s duties under this Agreement; provided, however, that the
Executive may devote reasonable periods of time to (a) serving on the board of
directors of other corporations subject to the prior approval of the Board, and
(b) engaging in charitable or community service activities, so long as none of
the foregoing additional activities materially interfere with the Executive’s
duties under this Agreement.





--------------------------------------------------------------------------------





 
1.2 Service to Affiliates. It is understood and agreed that the Executive’s
duties may include providing services to or for the benefit of the Company’s
affiliates, including, but not limited to, Axovant Sciences, Ltd. (the
“Parent”), provided, that the Executive agrees that he will not provide any
services from within the United States for the Parent or any affiliate of the
Parent that is organized in a jurisdiction outside the United States. The
Executive will not become an employee of the Parent, and the Executive’s
activities in respect of services to the Parent shall be strictly ministerial
and shall not involve conducting any of the Parent’s business activities from
within the United States, including day-to-day management or other operational
activities of the Parent. With respect to the foregoing, at all times while
employed hereunder, the Executive shall also be the Principal Executive Officer,
as defined under Section 16a-1(f) of the Exchange Act, of Axovant Sciences Ltd.
(“ASL”) (the “ASL PEO”), but for the avoidance of doubt Executive will not
become an employee of ASL.


1.3 Location of Employment. The Executive’s principal place of employment shall
be the Company’s offices located in New York, NY. The Executive understands that
his duties may require periodic business travel, including but not limited to
travel to the United Kingdom for ASL Board meetings and to Basel, Switzerland
for Axovant Sciences GmbH business.


1.4 Policies and Procedures. The employment relationship between the parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or its Board. In the event that the terms of this
Agreement differ from or are in conflict with the Company’s policies or
practices, this Agreement shall govern and control.


1.5 Exclusive Employment; Agreement not to Participate in Company’s Competitors.
Subject to Section 1.1 and 1.2 above, except with the prior written consent of
the Board, the Executive will not during his employment with the Company
undertake or engage in any other employment, occupation or business enterprise.
During the Executive’s employment, the Executive agrees not to acquire, assume
or participate in, directly or indirectly, any position, investment or interest
known by the Executive to be adverse or antagonistic to the Company, its
business, or prospects, financial or otherwise, or in any company, person, or
entity that is, directly or indirectly, in competition with the business of the
Company. Ownership by the Executive in professionally managed funds over which
the Executive does not have control or discretion in investment decisions, or,
an investment of less than two percent (2%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section.


1.6 Start Date. The Executive’s employment with the Company shall commence on
February 11, 2018 (the “Start Date”).


2.AT-WILL EMPLOYMENT.


The Executive’s employment relationship with the Company is, and shall at all
times remain, at-will. This means that either the Executive or the Company may
terminate the employment relationship at any time, with or without Cause (as
defined below) or advance notice; provided, however, however, the Executive must
provide the Company at least three (3) months’ advance written notice of the
Executive’s intention to resign from employment (except for a resignation for
Good Reason, in which case such procedure shall be governed by the terms set
forth in the definition of Good Reason) and the Company shall provide the
Executive written notice in the event of a termination of the Executive’s
employment by the Company without Cause.





--------------------------------------------------------------------------------





3.
COMPENSATION AND BENEFITS.



3.1 Salary. The Company shall pay the Executive a base salary at the annualized
rate of $500,000 (the “Base Salary”), less payroll deductions and all required
withholdings, payable in regular periodic payments in accordance with the
Company’s normal payroll practices. The Base Salary shall be prorated for any
partial year of employment on the basis of a 365-day year. The Base Salary shall
be subject to periodic review and may be adjusted from time to time in the
Board’s discretion.


3.2 Annual Performance Bonus. Each fiscal year, starting with the fiscal year
ending in March 31, 2019, the Executive will be eligible to earn an annual
discretionary cash bonus (the “Annual Performance Bonus”) with a target bonus
opportunity equal to 60% of the Executive’s Base Salary, based on the Board’s
assessment of both the Executive’s individual performance and overall Company
performance. For the avoidance doubt, the Executive will not be eligible for a
bonus or any pro-rated amount for the fiscal year ending March 31, 2018. In
order to earn and receive the Annual Performance Bonus, the Executive must
remain employed by the Company through and including the last day of the
applicable fiscal year, which will be on March 31st of the year following the
year for which the Annual Performance Bonus relates. The Annual Performance
Bonus, if any, will be paid no later than thirty (30) days following the end of
the Company’s fiscal year or by April 30th. The Annual Performance Bonus
payable, if any, shall be prorated for the initial year of employment (on the
basis of a 365-day year) or prorated if the Company’s review or assessment of
the Executive’s performance covers a period that is less than a full fiscal
year. The determination of whether the Executive has earned a bonus and the
amount thereof shall be determined by the Board (and/or a committee thereof) in
its sole discretion. The Board (and/or a committee thereof) reserves the right
to modify the bonus criteria from year to year.


3.3 Equity.


(a)Subject to the terms of the Parent’s 2015 Equity Incentive Plan as amended
(the “Plan”) and approval of the grant by the board of directors of the Parent
(the “Parent Board”), the Executive will be granted an award of 1,940,185 stock
options covering Parent common stock (the “Option Award”). The Option Award will
be subject to a 4-year vesting period, with (i) twenty-five percent (25%) of the
Option Award vesting on the one-year anniversary of the Start Date and (ii) the
balance of the Option Award vesting in a series of twelve (12) successive equal
quarterly installments measured from the first anniversary of the Start Date,
provided the Executive is employed by the Company on each such vesting date. The
exercise price of the Option Award shall be the closing price of the Parent’s
common stock as reported on The Nasdaq Global Select Market on February 13,
2018. The Option Award will be governed by the Plan and other documents issued
in connection with the grant and will expire and cease to be exercisable on the
ten (10) year anniversary of the Start Date. Upon a Change of Control (as
defined in the Plan), any unvested portion of the Option Award shall immediately
vest in full.


(b)The Executive will be eligible to receive additional discretionary annual
equity incentive grants starting with the fiscal year ending March 31, 2019,
that will vest over a 4-year vesting period in amounts commensurate with the
Executive’s position as Chief Executive Officer. For the avoidance of doubt,
Executive will not be eligible for an annual equity incentive grant for the
fiscal year ending March 31, 2018.







--------------------------------------------------------------------------------





3.4 Benefits and Insurance. The Executive shall, in accordance with Company
policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to similarly situated Company
executives (including, but not limited to, being named as an officer for
purposes of the Company’s Directors & Officers insurance policy). The Company
reserves the right to modify, add or eliminate benefits from time to time. The
Executive shall be entitled to vacation each year, in addition to sick leave and
observed holidays in accordance with the policies and practices of the Company.
Vacation may be taken at such times and intervals as the Executive shall
determine, subject to the business needs of the Company.


3.5 Expense Reimbursements. The Company will reimburse the Executive for all
reasonable business expenses that the Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies.
Reimbursement will be made as soon as practicable following receipt from the
Executive of reasonable documentation supporting said expenses.


4.
PROPRIETARY INFORMATION OBLIGATIONS.



As a condition of employment, the Executive agrees to execute and abide by the
Company’s Employee Non-Disclosure and Inventions Assignment Agreement (“NDA”).


5.TERMINATION OF EMPLOYMENT.
  
5.1 Termination Without Cause Or Resignation For Good Reason. If the Executive’s
employment with the Company is terminated by the Company without Cause or the
Executive resigns for Good Reason (as defined below), then the Company shall pay
the Executive any earned but unpaid Base Salary through the date of termination,
at the rates then in effect, less standard deductions and withholdings. In
addition, if the Executive furnishes to the Company an executed waiver and
release of claims in a form to be provided by the Company, which may include an
obligation for the Executive to provide reasonable transition assistance (the
“Release”) that is nonrevocable prior to the Release Date (as defined below),
and if the Executive allows the Release to become effective in accordance with
its terms, then the Executive shall receive one times (1x) the sum of the (i)
Executive’s then current Base Salary and (ii) the Executive’s target Annual
Performance Bonus opportunity in respect of the calendar year in which the
termination of employment occurs. The severance amount shall be paid to the
Executive in a single lump sum within ten (10) days following the Release Date
and will be subject to required withholding.


5.2 Other Termination. If the Executive resigns his employment at any time
without Good Reason or the Executive’s employment is terminated by the Company
at any time for Cause or due to death or Disability (as defined below), the
Company shall pay the Executive (or his estate) any Base Salary through the date
of such resignation or termination, at the rates then in effect, less standard
deductions and withholdings. In addition, in the event of a termination due to
death or Disability, the Executive (or his estate) will be paid an amount equal
to the Executive’s target bonus amount for the year in which such termination
occurs prorated to the date of such termination. The Company shall thereafter
have no further obligations to the Executive, except as may otherwise be
required by law.


5.3 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:







--------------------------------------------------------------------------------





(a)“Cause” shall mean the occurrence of any of the following, the Executive’s:
(i) conviction of any felony or any crime involving moral turpitude or
dishonesty, (ii) participation in a fraud against the Company, (iii) willful and
material breach of the Executive’s duties and obligations under this Agreement
or any other agreement between the Executive and the Company or its affiliates
that has not been cured (if curable) within thirty (30) days after receiving
written notice from the Board of such breach, (iv) intentional and material
damage to the Company’s property, or (v) violation of any law, rule or
regulation (collectively, “Law”) relating in any way to the business or
activities of the Company or its subsidiaries or affiliates, or other Law that
is violated during the course of the Executive’s performance of services
hereunder that results in the Executive’s arrest, censure, or regulatory
suspension or disqualification, including, without limitation, the Generic Drug
Enforcement Act of 1992, 21 U.S.C. § 335(a), or any similar legislation
applicable in the United States or in any other country where the Company
intends to develop its activities.


(b)“Disability” shall mean the Executive’s inability to perform his duties and
responsibilities hereunder, with or without reasonable accommodation, due to any
physical or mental illness or incapacity, which condition has continued for a
period of 180 days (including weekends and holidays) in any consecutive 365-day
period.


(c)“Good Reason” shall mean the occurrence of any of the following events
without the Executive’s consent: (i) a material reduction of the Executive’s
Base Salary as initially set forth herein or as the same may be increased from
time to time, provided, however, that if such reduction occurs in connection
with a Company-wide decrease in executive officer team compensation, such
reduction shall not constitute Good Reason provided that it is a reduction of a
proportionally like amount or percentage affecting the entire executive team not
to exceed 10%; (ii) material reduction in the Executive’s authority, duties or
responsibilities, as compared to the Executive’s authority, duties or
responsibilities immediately prior to such reduction; or (iii) a change in the
Executive’s principal location of employment, resulting in an increase in the
Executive’s one-way driving distance by more than fifty (50) miles from the
Executive’s then current principal residence on file with the Company; provided,
however, any resignation by the Executive shall only be deemed for Good Reason
pursuant to this definition if: (1) the Executive gives the Company written
notice of the Executive’s intent to terminate for Good Reason within ninety (90)
days following the first occurrence of the condition(s) that he believes
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”); and (3) the Executive
voluntarily terminates his employment within thirty (30) days following the end
of the Cure Period.


(d)A “Change of Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:


(i) A merger or consolidation in which the Company is a constituent party (or a
subsidiary of the Company is a constituent party and the Company issues shares
of its capital stock pursuant to such merger or consolidation), other than a
merger or consolidation in which the voting securities of the Company
outstanding immediately prior to such merger or consolidation continue to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation; or


(ii)Any transaction or series of related transactions in which an excess of
fifty percent (50%) of the Company’s voting power is transferred, other than the
sale by the Company of stock in transactions the primary purpose of which is to
raise capital for the Company’s operations and activities; or





--------------------------------------------------------------------------------







(iii)A sale, lease, exclusive license or other disposition of all or
substantially all of the assets of the Company.


Notwithstanding the foregoing definition, the term Change of Control will not
include (x) a sale of assets, merger or other transaction effected exclusively
for the purpose of changing the domicile of the Company or Parent, or (y) a
liquidation or dissolution ancillary to or in connection with an assignment for
the benefit of creditors, a bankruptcy proceeding, appointment of receiver or
similar proceeding or transaction.
5.4 “Release Date” shall mean the date that is fifty-five (55) days following
the date of the Executive’s termination.


5.5 Effect of Termination. The Executive agrees that should his employment be
terminated for any reason, he shall be deemed to have resigned from any and all
positions with the Company, including, but not limited to, his position on the
Board and Parent Board, as applicable.


5.6 Section 409A Compliance.


(a) It is intended that any benefits under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), provided under
Treasury Regulations Sections 1.409A‑1(b)(4), and 1.409A‑1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. For purposes of Section 409A (including, without limitation, for purposes
of Treasury Regulations Section 1.409A‑2(b)(2)(iii)), the Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, if any, or otherwise) shall be treated as a right to receive a series
of separate payments and, accordingly, each installment payment hereunder shall
at all times be considered a separate and distinct payment. A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean separation
from service. Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed by the Company at the time of a separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i), and if
any payments or benefits that the Executive becomes entitled to under this
Agreement on account of such separation from service are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments or benefits is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided prior to the earliest of (i) the
expiration of the six-month period measured from the date of separation from
service, (ii) the date of Executive’s death or (iii) such earlier date as
permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum, and any
remaining payments due shall be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred.







--------------------------------------------------------------------------------





(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred. The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but do not satisfy an exemption from, or the
conditions of, Code Section 409A.





--------------------------------------------------------------------------------





5.7 Section 280G.


(a) If any payment or benefit (including payments and benefits pursuant to this
Agreement) that the Executive would receive in connection with a Change of
Control or other transaction (the “Transaction”) from the Company or otherwise
(“Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Transaction Payment are paid to the
Executive, which of the following two alternative forms of payment would result
in the Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (2) payment of only a
part of the Transaction Payment so that the Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account the value of all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, (x) the Executive shall have no
rights to any additional payments and/or benefits constituting the Transaction
Payment, and (y) reduction in payments and/or benefits shall occur in the manner
that results in the greatest economic benefit to the Executive as determined in
this paragraph. If more than one method of reduction will result in the same
economic benefit, the portions of the Transaction Payment shall be reduced pro
rata.


(b) Notwithstanding the foregoing, in the event that no stock of the Company is
readily tradeable on an established securities market or otherwise (within the
meaning of Section 280G of the Code) at the time of the Change of Control of the
Company, the Company shall cause a vote of shareholders to be held to approve
the portion of the Transaction Payments that equals or exceeds three times (3x)
the Executive’s “base amount” (within the meaning of Section 280G of the Code)
(the “Excess Parachute Payments”) in accordance with Treas. Reg. §1.280G-1, and
the Executive shall cooperate with such vote of shareholders, including the
execution of any required documentation subjecting the Executive’s entitlement
to all Excess Parachute Payments to such shareholder vote. In the event that the
Company does not cause a vote of shareholder to be held to approve all Excess
Parachute Payments, the provisions set forth in Section 5.7(a) of this Agreement
shall apply.


(c) Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.







--------------------------------------------------------------------------------





6.ARBITRATION.


Except as otherwise set forth below in connection with equitable remedies, any
dispute, claim or controversy arising out of or relating to this Agreement or
the Executive’s employment with the Company (collectively, “Disputes”),
including, without limitation, any dispute, claim or controversy concerning the
validity, enforceability, breach or termination of this Agreement, if not
resolved by the parties, shall be finally settled by arbitration in accordance
with the then-prevailing Employment Arbitration Rules and Procedures of JAMS, as
modified herein (“Rules”). The requirement to arbitrate covers all Disputes
(other than disputes which by statute are not arbitrable) including, but not
limited to, claims, demands or actions under the Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Employee
Retirement Income Security Act of 1974; Equal Pay Act; Family and Medical Leave
Act of 1993; Title VII of the Civil Rights Act of 1964; Fair Labor Standards
Act; Fair Employment and Housing Act; and any other law, ordinance or regulation
regarding discrimination or harassment or any terms or conditions of employment.
There shall be one arbitrator who shall be jointly selected by the parties. If
the parties have not jointly agreed upon an arbitrator within twenty (20)
calendar days of respondent’s receipt of claimant’s notice of intention to
arbitrate, either party may request JAMS to furnish the parties with a list of
names from which the parties shall jointly select an arbitrator. If the parties
have not agreed upon an arbitrator within ten (10) calendar days of the
transmittal date of such list, then each party shall have an additional five (5)
calendar days in which to strike any names objected to, number the remaining
names in order of preference, and return the list to JAMS, which shall then
select an arbitrator in accordance with the Rules. The place of arbitration
shall be New York, New York. By agreeing to arbitration, the parties hereto do
not intend to deprive any court of its jurisdiction to issue a pre-arbitral
injunction, including, without limitation, with respect to the NDA. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. The arbitrator shall: (a) have authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall pay all administrative fees of JAMS in excess
of $435 (a typical filing fee in court) and the arbitrator’s fees and expenses.
Each party shall bear its or his own costs and expenses (including attorney’s
fees) in any such arbitration and the arbitrator shall have no power to award
costs and attorney’s fees except as provided by statute or by separate written
agreement between the parties. In the event any portion of this arbitration
provision is found unenforceable by a court of competent jurisdiction, such
portion shall become null and void leaving the remainder of this arbitration
provision in full force and effect. The parties agree that all information
regarding the arbitration, including any settlement thereof, shall not be
disclosed by the parties hereto, except as otherwise required by applicable law.
7.GENERAL PROVISIONS.


7.1 Representations and Warranties.


(a) The Executive represents and warrants that the Executive is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Agreement, and that the
Executive’s execution and performance of this Agreement will not violate or
breach any other agreements between the Executive and any other person or
entity. The Executive represents and warrants that the Executive is not subject
to any confidentiality, non-competition agreement or any other similar type of
restriction that could restrict in any way the Executive’s hiring by the Company
and the performance of the Executive’s expected job duties with the Company.





--------------------------------------------------------------------------------







(b) The Company and its affiliates do not wish to incorporate any unlicensed or
unauthorized material, or otherwise use such material in any way in connection
with, its and their respective products and services. Therefore, the Executive
hereby represents, warrants and covenants that he has not and will not disclose
to the Company or its affiliates, use in their business, or cause them to use,
any information or material which is a trade secret, or confidential or
proprietary information, of a third party, including, but not limited to, any
former employer, competitor or client, unless the Company or its affiliates have
a right to receive and use such information or material.


(c) The Executive represents and warrants that the Executive is not debarred and
has not received notice of any action or threat with respect to debarment under
the provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. § 335(a)
or any similar legislation applicable in the United States or in any other
country where the Company intends to develop its activities. The Executive
understands and agrees that this Agreement is contingent on the Executive’s
submission of satisfactory proof of identity and legal authorization to work in
the United States, as well as verification of auditor independence.


7.2 Advertising Waiver. The Executive agrees to permit the Company, and persons
or other organizations authorized by the Company, to use, publish and distribute
advertising or sales promotional literature concerning the products and/or
services of the Company in which the Executive’s name and/or pictures of the
Executive appear. The Executive hereby waives and releases any claim or right
the Executive may otherwise have arising out of such use, publication or
distribution.


7.3 Miscellaneous. This Agreement, along with the NDA and any applicable equity
awards that have been granted, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Executive and the Company with
regard to its subject matter. It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both the
Executive and a duly authorized officer or member of the Board. This Agreement
will bind the heirs, personal representatives, successors and assigns of both
the Executive and the Company, and inure to the benefit of both the Executive
and the Company, and to his and its heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of New York as
applied to contracts made and to be performed entirely within New York. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. Any waiver of a breach of this Agreement shall be in writing and shall
not be deemed to be a waiver of any successive breach. This Agreement may be
executed in counterparts and facsimile signatures will suffice as original
signatures.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
AXOVANT SCIENCES, INC.
By:
/s/ Gregory Weinhoff
Name:
Gregory Weinhoff


Title:
CFO
Date:
Feb 13, 2018






--------------------------------------------------------------------------------





ACCEPTED AND AGREED:
 
/s/ Pavan Cheruvu
 
Pavan Cheruvu
Date:
Feb 13, 2018








